DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

IDS Considered
The information disclosure statement (IDS) submitted on 1/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 11, and 17recite(s) a method of copying data using locks in a multi-tenant database. The limitations that recites performing operations and updates on data, locking tenants and copying data covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for reciting the same mental process as well as depending off the independent claims

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 11, and 17 refer to locking and unlocking tenants during operations but it is unclear when a lock is acquired and when a lock is released with respect to an operation or an update operation or a duplication or cloning operation.

Dependent claims are rejected for depending off claims 1, 11, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claim(s) 1, 2, 5, 10, 11, 13-15, 17, and 18 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Earhart US2006/0212450
Regarding claim 17, Jugel teaches: receiving, at a computer system, a request to perform an operation on a multi-tenant database that includes updating database entries for a plurality of database tenants; 
performing the operation on the multi-tenant database, wherein performing the operation includes: (Jugel see paragraph 0010 selecting more than one tenant in database system to migrate data to scale database where migrating data reads on update as part of the operation)
accessing, by a process associated with the operation, a list of tenants in the database, wherein accessing includes using a lock to inhibit any tenant of the multi-tenant database from duplicating their respective data; (Jugel see paragraph 0028 0037 message indicating which tenants to migrate is received then acquiring a lock)
wherein a duplication process is permitted acquire the lock and duplicate a tenant's data within the database (Jugel see paragraphs 0037 0038 lock tenant for data migration)
performing the operation on tenants in the list; (Jugel see paragraphs 0028 0037 0038 selecting which tenants to migrate then lock tenant for data migration)
Jugel does not distinctly disclose: releasing the lock in response to the process completing access to the list, acquire the lock subsequent to releasing the lock; 

determining, in response to re-acquiring the lock, if any duplicate tenants have been created by the duplication process; and
performing the operation on any duplicate tenants.
However, Earhart teaches: releasing the lock in response to the process completing access to the list, acquire the lock subsequent to releasing the lock; (Earhart see paragraph 0045 release lock after performing updates and if more updates exist then lock is re-acquired)
re-acquiring the lock by the process in response to performing the operation on tenants in the list; (Earhart see paragraph 0045 if more updates exist then lock is re-acquired to perform further updates where the updates refer to selection and migration of data as taught by Jugel)
determining, in response to re-acquiring the lock, if any duplicate tenants have been created by the duplication process; and
performing the operation on any duplicate tenants. (Earhart see paragraph 0045 if more updates exist then lock is re-acquired to perform further updates where the updates refer to selection and migration of data as taught by Jugel.
Examiner also notes the optional recitation in these limitations and alternatively interprets that no further duplicate tenants have been created)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing and re-acquiring locks depending on an update flag as taught by Earhart for 
	Regarding claim 5, Jugel as modified further teaches: subsequent to the update operation performing the updating on a particular tenant, creating a clone of the particular tenant; and (Jugel see paragraph 0031 determine that tenant should be migrated based on tenant database size exceeds a threshold where database size expanded to go above threshold reads on update)
generating an indication that the updating is not to be performed by the update operation on the clone.  (Earhart see paragraph 0045 update flag set to NO or not set when there are no updates are to be processed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing and re-acquiring locks depending on an update flag as taught by Earhart for the predictable result of more efficiently determining if further updating and migration is needed.

Regarding claim 10, Jugel as modified further teaches: determining, responsive to receiving the request to perform the operation, determining if the clone process is presently creating a clone corresponding of a particular tenant; and 
acquiring the lock, by the update process, subsequent to the clone process completing creating the clone. (Jugel see paragraph 0034 0035 determining that data has no already been migrated and that no data exists in scale database for the tenant which reads on not creating a clone. Examiner notes the optional recitation in this claim)

Regarding claim 13, Jugel as modified further teaches: prior to having performed the update on a particular tenant, cause the clone process to create a clone of the particular tenant; and (Jugel see paragraph 0037 0040 when migration occurs lock tenant data so no requests can be completed and only complete requests after migration is complete)
generate an indication that the update process is to perform the update on the clone of the particular tenant, wherein generating the indication includes the clone process acquiring the lock. (Earhart see paragraph 0045 update flag set when updates are to be processed which results in re-acquiring the lock)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include releasing and re-acquiring locks depending on an update flag as taught by Earhart for the predictable result of more efficiently determining if further updating and migration is needed.

Regarding claim 18, Jugel as modified further teaches: further comprising the duplication process acquiring the lock when creating a duplicate of a particular tenant. (Jugel see paragraphs 0037 0038 lock tenant for data migration)



Regarding claims 1, 2, 11, 14, 15, note the rejection of claim(s) 5, 10, 13, 17, and 18. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 3, 4, 9, 12, and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Earhart US2006/0212450 in view of Thiel et al. US2013/0332770
Regarding claim 3, Jugel as modified further teaches: additional tenants (Jugel see paragraphs 0028 0037 0038 selecting which tenants to migrate then lock tenant for data migration)
Jugel does not distinctly disclose: clones created by cloning one or more database tenants 
However, Thiel teaches: clones created by cloning one or more database tenants (Thiel see paragraph 0031 0033 first or second copy of database to act as a seed copy to copy data for third copy of database and update the third copy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include copying a copy as taught by Thiel for the predictable result of more efficiently perform copying operations.

Regarding claim 4, Jugel as modified further teaches: prior to performing the updating of a particular database tenant, creating a clone of the particular tenant concurrent with the update operation performing the updating on another database tenant; and (Jugel see paragraph 0023 migrating tenants in parallel)
generating an indication that the updating is to be performed by the update operation (Earhart see paragraph 0045 update flag set when updates are to be processed)
Jugel does not distinctly disclose: updating is to be performed by the update operation on the clone. 
However, Theil teaches: updating is to be performed by the update operation on the clone (Thiel see paragraph 0031 0033 first or second copy of database to act as a seed copy to copy data for third copy of database and update the third copy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include copying a copy as taught by Thiel for the predictable result of more efficiently perform copying operations.

Regarding claim 9, Jugel as modified further teaches: wherein the lock, when held by the clone process, permits the clone process to create a clone and to add an indication to the list (Jugel see paragraph 0023 migrating tenants in parallel)
Jugel does not teach: the operation is to be performed on the clone.
Theil teaches: the operation is to be performed on the clone. (Thiel see paragraph 0031 0033 first or second copy of database to act as a seed copy to copy data for third copy of database and update the third copy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include copying a copy as taught by Thiel for the predictable result of more efficiently perform copying operations.

Regarding claim 12, Jugel as modified further teaches: re-acquiring the lock subsequent to the update process completing performance of the update process on the entries in the list;
releasing the lock; and (Earhart see paragraph 0045 update flag set when updates are to be processed which results in re-acquiring the lock where updates are processes for specific tenants as taught by Jugel. When no more updates are to be completed lock is released)
Jugel does not teach: determining if the update process is to be performed on clones created by the clone process;
performing the update process on the clones designated as not previously updated
However, Theil teaches: determining if the update process is to be performed on clones created by the clone process;
performing the update process on the clones designated as not previously updated (Thiel see paragraph 0031 0033 first or second copy of database to act as a seed copy to copy data for third copy of database and update the third copy. Examiner notes the optional recitation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include copying a copy as taught by Thiel for the predictable result of more efficiently perform copying operations.

	Regarding claim 19, see rejection of claim 4

Claim(s) 6 and 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Earhart US2006/0212450 in view of Levy US7055034
	Regarding claim 6, Jugel as modified does not teach: further comprising inhibiting the clone process from adding an entry to the list while the update operation is holding the lock
	However, Levy teaches: further comprising inhibiting the clone process from adding an entry to the list while the update operation is holding the lock.  (Levy see col. 5 lines 33-60 dynamic locking that blocks any attempts at duplication of data or stops moving of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include stopping replication when a lock is held as taught by Levy for the predictable result of more efficiently performing database operations and making use of the lock when it is held

Regarding claim 20, Jugel as modified does not teach: further comprising inhibiting the duplication process from creating a duplicate of a particular tenant when the operation is being performed on the particular tenant
	However, Levy teaches: further comprising inhibiting the duplication process from creating a duplicate of a particular tenant when the operation is being performed on the particular tenant. (Levy see col. 5 lines 33-60 dynamic locking that blocks any attempts at duplication of data or stops moving of data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include stopping replication when a lock is held as taught by Levy for the predictable result of more efficiently performing database operations and making use of the lock when it is held

Claim(s) 7, 8, 16 are/is rejected under 35 U.S.C. 103 as being unpatentable over Jugel et al. US2019/0205455 in view of Earhart US2006/0212450 in view of Holenstein et al. US2002/0133507
Regarding claim 7, Jugel as modified does not teach: wherein the updating is an atomic operation.
	However, Holenstein teaches: wherein the updating is an atomic operation.  (Holenstein see paragraph 0183 database updates in synchronous replication as atomic transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel Holenstein for the predictable result of more efficiently performing database operations 

Regarding claim 8, Jugel as modified does not teach: wherein creating the clone is an atomic operation.
	However, Holenstein teaches: wherein creating the clone is an atomic operation.  (Holenstein see paragraph 0183 database updates in synchronous replication as atomic transaction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of data migration as taught by Jugel to include atomic transactions as taught by Holenstein for the predictable result of more efficiently performing database operations 

	Regarding claim 16, see rejection of claims 7 and 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153